 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, )
)
Plaintiff, ) NO. CR21-5186 DWC-BHS-1
)
VS. )
) DECLARATION OF MICHAEL C,
ABIDEMI RUFAI, ) BARROWS IN RESPONSE TO
a/k/a Sandy Tong, ) THE GOVERNMENT’S
)  BASELESS SURETY SCHEME
Defendant. ) ALLEGATIONS
)
)

 

Pursuant to 28 U.S.C.§ 1746, I, Michael C. Barrows, hereby declares as follows:

1. I am co-counsel for Mr. Abidemi Rufai, having been admitted pro hac vice by

Order of this Court dated June 3, 2021.

2. I respectfully submit this declaration in response to the government’s wild,
unsupported accusations that Mr. Rufai has engaged in a “fraudulent surety scheme” which
would now warrant this Court’s departure from the Eastern District’s learned decision to}

release Mr. Rufai pending trial on alleged non-violent offenses of wire fraud.

Declaration in Response to Government’s Baseless Surety HESTER LAW GROUP, INC., P.S.
Scheme Allegations - 1 1008 SOUTH YAKIMA AVENUE, SUITE 302
. TACOMA, WASHINGTON 98405
(253) 272-2157

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

3. As the Indictment makes clear, the damages which Mr. Rufai is alleged to have
“caused and attempted to cause” is believed to be “in excess of $350,000.00.” See Indictment
at | 1 (emphasis added). Curiously, there is no indication in any of the documents filed by the
government that Mr. Rufai actually caused any monetary loss to the State of Washington, let

alone losses in the speculative sum of $350,000.00.

4, Notwithstanding, the government has gone through great lengths to challenge
Mr. Rufai’s pre-trial release, submitting not one, but fvo memorandums in further support of
their application for a de novo review of the Eastern District of New York’s determination that
the government “has not established its burden to prove that there are no conditions of
combination of conditions that can secure his presence in the jurisdictions to face these

charges.” See Transcript of Proceeding dated May 19, 2021 at page 17, lines 12-17.

5. A review of the government’s most recent memorandum, purporting to depict
Mr. Rufai’s informal and innocuous conversation with his brother - where the each refer to the
surety as “lady” - as evidence of a “fraudulent surety scheme” is both self-serving and
unsupported by the transcripts themselves. Nothing contained in the transcript of that
conversation indicates that the defendant was unfamiliar with Ms. Nekpen Soyemi or that the
“defense’s presentation of the surety as a friend of Rufai was false.” See Government

Memorandum dated June 23, 2021 at page 2, lines 16.

6. The government’s reliance upon the statement that the surety has “only been to
Nigeria once” as an indication that she was not a family friend of Mr. Rufai is intentionally

misleading. A review of the proceedings indicates that Ms. Soyemi’s family (not Ms. Soyemi

Declaration in Response to Government’s Baseless Surety HESTER LAW GROUP, INC., P.S.
Scheme Allegations - 2 1008 SOUTH YAKIMA AVENUE, SUITE 302
TACOMA, WASHINGTON 98405
(253) 272-2157

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

herself, who was born in Brooklyn) came from the same area in Nigeria as that of Mr. Rufai,
that she attended the christening of Mr. Rufai’s son in New York five years prior to the

indictment, and that Mr. Rufai regularly visited her when he traveled to New York,

7. The government’s position that “Mr. Rufai did not even know [Ms. Soyemi]
and did not know basic biographical information about her” (id. at page 3, lines 6-7) is an
absolute fabrication and cannot be found anywhere in the transcript of conversation between!
Mr. Rufai and his brother. At no point in the conversation did Mr. Rufai indicate that he didi
not know Ms. Soyemi. This is pure fiction, and is a further indication that the government will
say anything, supportable or not, in an effort to keep Mr. Rufai incarcerated pending his trial]

so as to exert maximum pressure.

8. The Court should be reminded that Mr. Rufai has no criminal record
whatsoever, is a respected member of his country’s government, and the crimes alleged herein
are non-violent in nature. Candidly, it would seem that the government has chosen to offer
intentionally false and/or misleading information in an effort to exaggerate the crimes alleged

while tarnishing the reputation of a well-respected Nigerian government official.

9. It is further submitted that the government’s intentional mischaracterizations of
both Mr. Rufai’s conversation with his brother, and the nature of his relationship with the
proffered surety, demonstrates the underlying weakness of the government’s position vis-a-vis
their request for review of the Eastern District’s decision to grant Mr. Rufai’s pre-trial release;

especially in light of Mr. Rufai’s willingness to go above and beyond the recommendations of

Declaration in Response to Government’s Baseless Surety HESTER LAW GROUP, INC., P.S.
Scheme Allegations - 3 1008 SOUTH YAKIMA AVENUE, SUITE 302
TACOMA, WASHINGTON 98405
(253) 272-2157

 
10

11

12

13

14

15

16

17

18

19

20

a1

22

23

24

 

Pre-Trial Services to include the posting of a bond and his willingness to be fitted with anl

electronic monitoring device.

10. The government’s further claim that Mr. Rufai’s statement to his brother that
“the money is available” somehow indicates that Mr. Rufai “has significant assets. .. which he
is willing to use however he can to secure his own release” (id. at page 3, lines 7-8) is equally
unsupported by the record, yet offered as fact. In actuality, Mr. Rufai’s statement “that money
is available” is indicative of the fact that he has the support of caring friends and family that

he can call upon should this Court require a bond.

11. It is further suggested that despite the fact that this conversation took place in
English, English is not Mr. Rufai’s native language - a fact which the government is

intentionally playing upon in suggesting such nuanced meaning.

12. While the defense is mindful of the fact that this application is a de novo review
of the New York Eastern District Court’s approval of pre-trial release, it is respectfully
submitted that the government’s “new information” is nothing more than an unabashed
“eleventh hour” attempt provide this Court with justification to come to a different conclusion

based upon nothing more than conjecture and supposition.

13. Stated differently, the government is offering this Court nothing more,

substantively speaking, than what was already offered to the Eastern District of New York.

Declaration in Response to Government’s Baseless Surety HESTER LAW GROUP, INC., P.S.
Scheme Allegations - 4 1008 SOUTH YAKIMA AVENUE, SUITE 302

TACOMA, WASHINGTON 98405
(253) 272-2157

 
N)

10

11

12

13

14

16

16

17

18

19

20

21

22

23

24

25

 

14, I declare under penalty of perjury, that the foregoing is true and correct.

Executed on this 24 day of June, 2021 at Garden City, New York.

 

 

Michael C. Barrows

Declaration in Response to Government’s Baseless Surety HESTER LAW GROUP, INC., P.S.
Scheme Allegations ~ 5 1008 SOUTH YAKIMA AVENUE, SUITE 302

TACOMA, WASHINGTON 98405
(253) 272-2157

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

CERTIFICATE OF SERVICE
Lee Ann Mathews, hereby certifies under penalty of perjury under the laws of the
State of Washington, that on the date set forth below, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the attorneys of record for the plaintiff and co-defendants, if any, and hereby certify that I

have mailed the document by U.S. Postal Service to Abidemi, Rufai, defendant.

ee

Signed at Tacoma, Washington this A 7 day of June, 2021.

 

 

 

/s/ Lee Ann Mathews
LEE ANN MATHEWS
Declaration in Response to Government’s Baseless Surety HESTER LAW GROUP, INC., P.S.
Scheme Allegations - 6 1008 SOUTH YAKIMA AVENUE, SUITE 302

TACOMA, WASHINGTON 98405
(253) 272-2157

 
